DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 and 01/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al., (US 2002/0177819).  
Regarding Claim 1, Barker teaches an injector device (Figs 1 and 5, (10)) comprising: 
a housing (Fig. 5, (15)) comprising a slot ([0060] wherein retaining apertures (24) are apertures or “slots”) having a locking portion (Fig. 1, (24)), 

    PNG
    media_image1.png
    214
    704
    media_image1.png
    Greyscale

a needle unit (Fig. 5, (30)) comprising a needle (Fig. 5, (39)), an inner part (seen at (30*)) to which the needle (39) is mounted, a slot engagement portion (Fig. 5, (32)), and an outer part (Fig. 3, (34)) disposed externally of the housing (15), wherein the slot engagement portion (65*) extends from the inner part (30*) through the slot (24) in the housing (15) to the outer part (34), the needle unit (30) being movably mounted in the housing (15) such that movement of the needle unit relative to the housing is restricted by the slot (as seen in Fig. 5, compared to Fig. 6, wherein needle unit (30)’s outer part (34) moves inward relative to the housing (15), and movement of (34) is restricted by slot (24)), and 
a cartridge (Figs 1 and 5, (41)) mounted in the housing (15), the cartridge (41) having a reservoir (Fig. 5, (70)) for medicament ([0048] wherein the vial (70) contains medicament), 
wherein prior to use of the injector device (10) the reservoir (70) is sealed from the needle (39).
Barker’s embodiment of Figs 1-6 doesn’t explicitly state the slot (24) in the housing (15) is arranged such that rotation of the outer part of the needle unit moves the slot engagement portion out of the locking portion such that the needle unit can be moved into engagement with the cartridge to place the needle in fluid communication with the reservoir.
However, Barker [0064] teaches a separate embodiment Fig. 7, which includes guide arms (38) on the distal ends of (34) to substantially limit rotation of the needle and needle retainer (unit). Therefore, as the embodiment of Barker Fig. 5 doesn’t teach guide arms (38), the needle and needle unit are therefore rotatable when the outer part (34) of the needle unit moves the slot engagement portion (32) out of engagement with the cartridge (40), while also placing needle (39) in fluid communication with reservoir (70), as seen in Fig. 4.

Regarding Claim 2, Barker teaches injector device of claim 1, wherein the slot (24) in the housing (15) further comprises a movement portion (Fig. 5, annotated below, (30**)) that permits the needle unit (30) to move towards the cartridge (40) after the needle unit (30) has been rotated.  

    PNG
    media_image2.png
    259
    704
    media_image2.png
    Greyscale


Regarding Claim 3, Barker teaches the injector device of claim 2, further comprising a spring (Fig. 5, (37)) arranged to urge the needle unit (30) towards the cartridge (40).
Regarding Claim 4, Barker teaches the injector device of claim 3, wherein the locking portion (24) of the slot is angled with respect to the movement portion (seen in annotated Fig. 6 below, wherein the locking portion slots (24) are angled to receive the edges of (34)).

    PNG
    media_image3.png
    173
    322
    media_image3.png
    Greyscale


Regarding Claim 6, Barker teaches the injector device of claim 1, wherein the slot (24) in the housing extends to an end of the housing (seen in Fig. 6, wherein the slot (24) extends till the distal end of the housing (15)).

Regarding Claim 7, Barker teaches the injector device of claim 2, wherein the injector device (10) further comprises a needle sleeve (Fig. 5, (20)) slidably mounted to the housing to protrude from the distal end of the housing (seen in Fig. 5 where (20) extends from the distal end of (40) and slides relative to (40), forming the housing (15)).

Regarding Claim 8, Barker teaches the injector device of claim 7, wherein the slot (24) is a first slot, and wherein the needle sleeve (30) comprises a second slot (Fig. 5, annotated below, wherein (30) has second slots (30-1* and 30-2*)).

    PNG
    media_image4.png
    249
    704
    media_image4.png
    Greyscale


Regarding Claim 9, Barker teaches the injector device of claim 8, wherein the movement portion (30**) is a first movement portion, and wherein the second slot (30-1*, 30-2*) of the needle sleeve (30) comprises a second movement portion (Fig. 5, annotated, (35*)) corresponding to the first movement portion (30**) of the first slot (24) of the housing (15) to permit movement of the needle unit (30) independently of the needle sleeve (20) after rotation of the needle unit (30).

Regarding Claim 10, Barker teaches the injector device of claim 7, wherein the needle sleeve (20) is slidably mounted in the housing (seen in Fig. 5 where (20) extends from the distal end of (40) and slides relative to (40), forming the housing (15)).

Regarding Claim 12, Barker teaches the injector device of claim 1, wherein the outer part (34) of the needle unit (30) comprises one or more discrete sections (Fig. 5, annotated below, wherein (34*) is discrete).  

    PNG
    media_image5.png
    194
    271
    media_image5.png
    Greyscale


Regarding Claim 13, Barker teaches the injector device of claim 1, wherein the cartridge (40) comprises a medicament ([0048] wherein the reservoir (70) contains medicament) disposed in the reservoir (70).

Regarding Claim 14, Barker teaches a method of using an injector device, the injector device comprising a housing, a needle unit having a needle and an outer part disposed externally of the housing, and a cartridge having a reservoir for medicament, wherein prior to use of the injector device the reservoir is sealed from the needle, the method comprising: the method comprising: rotating the outer part of the needle unit relative to the housing; and moving the needle unit into engagement with the cartridge such that the needle is placed in fluid communication with the reservoir.

Regarding Claim 15, Barker teaches the injector device of claim 4, wherein the spring (37) is arranged to urge the needle unit (30) into a locked position at an end of the locking portion remote from the movement portion (seen in Fig. 5, wherein (34) enters (24) to be locked remote from movement portion (30**)).  
Regarding Claim 16, Barker teaches the injector device of claim 6. While Barker’s embodiment of Figs 1-6 teaches a slot (24), this embodiment doesn’t explicitly teach wherein the slot comprises a retaining member arranged to prevent the needle unit from detaching from the housing.  
However, Baker teaches another embodiment in Fig. 7 wherein the slot comprises a retaining member (Fig. 7, (26)) arranged to prevent the needle unit (30) from detaching from the housing ([0064] wherein (26) cooperates with (38) of (30) to prevent (30) from detaching from the housing (15)).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the housing slot and needle unit of Barker, to include a retaining member (and corresponding guide arms on the distal portion of the needle unit outer part), as taught in the Barker Fig. 7 embodiment, to allow needle retraction into the needle shield ([0064]) to prevent unwanted needle stick injuries ([0045]).

Regarding Claim 17, Barker teaches the injector device of claim 8, wherein the slot engagement portion (32) of the needle unit (30) engages the second slot (30-1*, 30-2*) of the needle sleeve (30).  

Regarding Claim 18, Barker teaches the injector device of claim 10.
In another embodiment of Barker seen in Figure 7, wherein a restricting member (Fig. 7, (38)) prevents the needle unit (30) from rotating relative to the housing ([0064] wherein (38) prevents rotation of the needle and needle unit relative to the housing (15)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the needle unit of Barker, to include a restricting member, as taught in the Barker Fig. 7 embodiment, to allow needle retraction into the needle shield ([0064]) to prevent unwanted needle stick injuries ([0045]).

Allowable Subject Matter
Claims 5, 11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, Barker teaches the injector device of claim 1, but doesn’t explicitly teach the slot is arranged such that needle unit must be moved away from the cartridge before the needle unit can be rotated.

Regarding Claim 11, Barker teaches the injector device of claim 7, further comprising: a plunger (Fig. 5, (50, 55)). However, Barker doesn’t explicitly teach the injector device comprising a spring arranged to urge the plunger into the reservoir to dispense medicament. 
	Claims 19-20 depend upon Claim 11, therefore are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                           
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783